Case 2:20-cv-04573-MWF-JPR Document 13 Filed 07/08/20 Page 1 of 2 Page ID #:53
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-4573 MWF (JPRx)                                      Date: July 8, 2020
 Title       Anthony Bouyer v. 14070 Ventura Boulevard, LLC, et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

        A review of the docket in this action reflects that the Complaint was filed on
 May 21, 2020. (Docket No. 1). On June 11, 2020, Plaintiff filed a Proof of
 Service (the “POS”) of the Summons, Complaint and other documents on
 Defendant 14070 Ventura Boulevard LLC (the “Defendant”). (Docket No. 12).
 Pursuant to the POS, substituted service was made on Defendant on May 28, 2020,
 with mailing on June 1, 2020; Defendant’s response to the Complaint was due June
 25, 2020.

       The Court ORDERS Plaintiff to show cause why this action should not be
 dismissed for lack of prosecution. In response to this Order to Show Cause, the
 Court will accept the following no later than JULY 17, 2020.

          BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”)
           or APPLICATION FOR STAY AND EARLY MEDIATION (“ADA
           Application”).

                   OR

          BY PLAINTIFF: APPLICATION FOR CLERK TO ENTER
           DEFAULT.

 ///



 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-04573-MWF-JPR Document 13 Filed 07/08/20 Page 2 of 2 Page ID #:54
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No.        CV 20-4573 MWF (JPRx)                           Date: July 8, 2020
 Title       Anthony Bouyer v. 14070 Ventura Boulevard, LLC, et al.

       No oral argument on this matter will be heard unless otherwise ordered by
 the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
 submitted upon the filing of the response to the Order to Show Cause. Failure to
 respond to the Order to Show Cause will result in the dismissal of this action.

         IT IS SO ORDERED.


                                                               Initials of Preparer: RS/sjm




 CV-90 (03/15)                      Civil Minutes – General                      Page 2 of 2
